The defendants executed a note secured by mortgage whereby they agreed to pay $4000 in successive semi-annual instalments of not less than $200. each, and to pay the balance within five years. The special defense alleges that at the same time, (not after) it was understood and agreed that at maturity the note would be renewed. This is of no legal effect. It alleges further however that when the ninth payment became due, it was agreed that if the defendant would borrow money and use it for repairs, the plaintiff would extend the note for a further period of five years, and that in reliance thereon the defendant borrowed the money and made the repairs, including decorating, and continued the payments of principal and interest.
The demurrer raises the question first as to whether the agreement is invalid because it was not in writing.
The weight of authority is that such a verbal agreement is binding if supported by good consideration. The demurrer claims that no legal consideration is alleged in the answer. There is enough in the matter of decorating, at least, to save it against demurrer.
   The demurrer is overruled.